 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JAMES L. GLASS, JR.
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:17-cr-00288-LJO-SKO
12                   Plaintiff,                     STIPULATION TO VACATE MOTION
                                                    BRIEFING SCHEDULE AND MOTION
13           vs.                                    HEARING AND TO ADVANCE STATUS
                                                    CONFERENCE; ORDER
14   JAMES L. GLASS, JR.,
                                                    DATE: March 13, 2019
15                   Defendant.                     TIME: 2:00 p.m.
                                                    JUDGE: Hon. Erica P. Grosjean
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Justin Gilio, counsel for plaintiff, and Assistant
19   Federal Defender Erin Snider, counsel for defendant James L. Glass, Jr., that the motion briefing
20   schedule and the motion hearing currently set for April 15, 2019, at 8:30 a.m. be vacated and that
21   the status conference currently set for April 15, 2019, at 8:30 a.m. be advanced to March 13,
22   2019, at 2:00 p.m.
23          On February 27, 2019, the defense requested a briefing schedule for a motion for reduced
24   sentence under the First Step Act. At that time, the parties noted that they were exploring a
25   possible stipulation regarding Mr. Glass’s eligibility for relief. On March 1, 2019, the parties
26   filed such a stipulation and, on March 6, 2019, the Court adopted the stipulation and reduced Mr.
27   Glass’s sentence from 120 months to 92 months.
28          In light of the resolution of Mr. Glass’s request for a reduced sentence, a motion hearing
 1   is no longer needed. The parties request that the Court advance the April 15, 2019 status
 2   conference to March 13, 2019, so that the parties may proceed with the petition alleging a
 3   supervised release violation. The parties request that this status conference be set back before
 4   the magistrate judge.
 5
 6                                                 Respectfully submitted,
 7                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
 8
 9   Date: March 11, 2019                          /s/ Justin Gilio
                                                   JUSTIN GILIO
10                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
11
12                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
13
14   Date: March 11, 2019                          /s/ Erin Snider
                                                   ERIN SNIDER
15                                                 Assistant Federal Defender
                                                   Attorney for Defendant
16                                                 JAMES L. GLASS, JR.
17
                                                ORDER
18
19           The motion briefing schedule and motion hearing currently set for April 15, 2019, at 8:30
20   a.m. is vacated. The status conference currently set for April 15, 2019, at 8:30 a.m. is advanced
21   to March 13, 2019, at 2:00 p.m. in Courtroom 10 before the Duty Magistrate Judge.
22
     IT IS SO ORDERED.
23
24       Dated:     March 11, 2019                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
25
26
27

28

     Glass: Stipulation
     and Proposed Order
                                                      2
